76 F.3d 498
51 Soc.Sec.Rep.Ser. 139AFrances STEINER, on behalf of herself and all otherssimilarly situated, Plaintiff-Appellant,v.Michael DOWLING, Commissioner, New York State Department ofSocial Services, Defendant-Appellee.Harold OTIS;  Ramon Vargas;  Donald Miller;  Alfred Bulson;Emmett Connally;  Plaintiffs-Appellants,Madeline Montario;  Frances Hickok, Plaintiffs,v.Michael DOWLING, Commissioner, New York State Department ofSocial Services, Defendant-Appellee.
Nos. 894, 895, Dockets 95-7648(L), 95-7652.
United States Court of Appeals,Second Circuit.
Argued Feb. 8, 1996.Decided Feb. 16, 1996.

Norma E. Hogan, Albany, NY for Plaintiffs-Appellants.
Darrel M. Joseph, Assistant Attorney General, Albany, NY (Dennis C. Vacco, Attorney General of the State of New York, Peter H. Schiff, Deputy Solicitor General, Peter G. Crary, Assistant Attorney General, and John McConnell, Assistant Attorney General, Albany, NY, of counsel), for Defendant-Appellee.
Before:  McLAUGHLIN and CABRANES, Circuit Judges, and WEINSTEIN,* District Judge.
PER CURIAM:


1
We affirm for substantially the reasons stated in Judge Cholakis's thorough opinion.   See Steiner v. Dowling, 914 F.Supp. 25 (N.D.N.Y.1995).



*
 Honorable Jack B. Weinstein, of the United States District Court for the Eastern District of New York, sitting by designation